Citation Nr: 1208840	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  02-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army Reserve from February 1979 to May 1979, and subsequently on active duty with the Army from June 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared before the undersigned in a Travel Board hearing in Waco in November 2005 to present testimony on the issue on appeal.  The Veteran previously provided testimony to a VA decision review officer in Waco in September 2002.  Transcripts of these hearings are associated with the claims file.  

The Board remanded this claim in June 2004, July 2006, and January 2011 for further evidentiary development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no credible supporting evidence that any of the Veteran's claimed in-service stressors occurred.  




CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran was provided notice in June 2001, July 2004, July 2006, and April 2011 letters.  Notably, the July 2006 letter provided notice regarding what information and evidence is needed to substantiate a claim for service connection for PTSD based on personal assault, including that evidence other than service records and evidence showing behavior changes may be used to corroborate a claimed stressor.  This letter, and others, also provided notice concerning what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, a VA examination report, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA PTSD examination, although he was provided a VA mental disorders examination in March 2008.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no credible supporting evidence that any of the Veteran's claimed in-service stressors occurred.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Board notes that the case was remanded in June 2004 to obtain certain private treatment records and service personnel records, and in July 2006 to provide the Veteran with a VA mental disorders examination and to obtain records from SSA and a private facility.  The June 2004 and July 2005 remands, as well as a January 2011 remand, instructed that the Veteran was to be provided with VCAA notification appropriate for a claim for service connection for PTSD based on personal assault.  All identified private treatment records have been obtained and associated with the claims file, as have the Veteran's service personnel records and records from SSA.  The Veteran was afforded a VA mental disorders examination in March 2008.  The Board recognizes that this case was remanded in January 2011 so that certain VCAA notification could be provided specific to claims for entitlement to service connection for PTSD based on personal assault.  The subsequent notification letter did not include the requested information.  However, proper notification had previously been provided to the Veteran and his representative (at the time) in July 2006.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Initially, the Board notes that in the Veteran's original claim, received in April 2001, he claimed service connection for PTSD, an effective disorder, and major depression.  In January 2011, the Board denied service connection for an acquired psychiatric disorder other than PTSD, but remanded the PTSD issue for further development.  The Board made it clear in its 2011 decision that it was considering all psychiatric disabilities other than PTSD, which were raised by the record.  There is no indication that the January 2011 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court); thus, it has become final.  See 38 C.F.R. § 20.1100 (2011).  Thus, the issue of entitlement to an acquired psychiatric disorder other than PTSD was erroneously included in the May 2011 supplemental statement of the case.  In a June 2011 response to the supplemental statement of the case, the Veteran's attorney included argument related to an acquired psychiatric disorder.  The Board has accepted this argument as an informal claim to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder, which (as noted in the Introduction to this decision) is referred to the AOJ for appropriate action.  See 38 C.F.R. §§ 3.155, 3.156, 20.1105 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD based on abusive incidents amounting to personal assault during basic training.  Specifically, that a drill sergeant and other trainees tied him up, beat him, lit his feet on fire, subjected him to blanket parties, and tried to sodomize him with broom handles and other objects.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  As the Veteran's claimed stressors do not relate to fear of hostile military or terrorist activity, the amendment is not applicable in this case.  

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Service personnel records show that the Veteran's initial three month period of active duty was actually a period of active duty for training with the Army Reserve.  He entered on February 14, 1979, and was released to his reserve unit on May 25, 1979.  Roughly two weeks later, on June 11, 1979, he entered the Army, and served for a period of nine and a half months.  

Over the course of his service, the Veteran was sanctioned on three occasions for negative behavior: in March 1979 (disrespectful language to a noncommissioned officer); in July 1979 (refusing to obey a lawful order to remove his hat inside and take his hands out of his pockets, followed by violent threatening of a noncommissioned officer); and, in November 1979 (refusing to obey a lawful order to take a test).  Additionally, a charge of "larceny and damage of non-appropriated funds property" was entered in December 1979.  The reporting military police investigation report recounted several threatening remarks made by the Veteran, and attempts at physical violence.  

Records of counseling sessions in November 1979 and on two occasions in January 1980 depict varying results.  Following the November session, the Veteran was noted to be soldiering in an outstanding manner.  In January, however, he failed to attend his first session and was uncooperative in his second.  In March 1980, a recommendation was made for expeditious discharge due to lack of self-discipline.  This recommendation noted that the Veteran was immature, with no concept of self-discipline and no desire to cooperate with his peers to get the mission done.  He was apathetic toward the service, and no amount of counseling was going to change his attitude.  Because of the recurring nature of the disciplinary actions against him, it was determined that the burden on the command would be too great were he to be retained.  As a result, the Veteran was separated from service in March 1980.

Service treatment records are negative for any treatment, complaint, or diagnosis of PTSD.  Psychiatric evaluation was performed in January 1980 in connection with the Veteran's separation.  The evaluation was normal.  At that time, the Veteran denied having had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

Post-service records include those created in conjunction with the Veteran's grant of SSA disability benefits, which are based, in part, on the presence of an affective disorder and/or major depression.  In conjunction with that claim, the Veteran underwent psychiatric evaluations in May 1993, June 1996, and August 2002.  In May 1993, the diagnosis was major depression, and in August 2002, the diagnosis was bipolar II disorder.  These reports were noticeably silent for reference to any stressful event occurring during the Veteran's military service.  The Veteran specifically denied a history of sexual abuse.  In June 1996, the diagnosis was major depression and PTSD.  However, the examiner did not reference any stressful events upon which the diagnosis of PTSD was based.  There was no mention of any stressful events occurring during service; in fact, the report did not even indicate that the Veteran served in the military.  

Private treatment records dating from 1995 forward show a continued pattern of polysubstance abuse and a substance-related mood disorder.  Specifically, the Veteran's treatment records from Dallas Metrocare from March 2003 to November 2007 document these ongoing issues.  These records also track a diagnosis of bipolar disorder, which is noted for the first time in 2003 to include psychotic features, apparently based on the Veteran's history of anger management problems and a tendency toward violence.  No other diagnoses of PTSD are shown in the record.  

In connection with his VA claim, the Veteran sought out a forensic psychologist in February 2005 to evaluate his condition.  That report is of record and displays an accurate knowledge of the Veteran's long psychiatric history.  The Veteran also reported his military history and provided copies of his military records.  The psychologist also had contact with his treatment provider at Dallas Metrocare.  Based on a nearly two-hour interview that included some psychiatric testing, she rendered diagnoses of major depressive disorder, cannabis abuse, and personality disorder.  She also rendered possible alternative diagnoses of bipolar disorder and other substance disorder.  

In March 2008, at the request of the Board, the Veteran underwent a VA examination to specifically address whether any current psychiatric disability was related to his service.  The psychologist who examined the Veteran also reviewed his claims file and conducted objective psychiatric testing.  A full and accurate rendering of the Veteran's long history of psychiatric treatment for various diagnoses was included in the report, as were the Veteran's allegations of experiences in service.  On the totality of the evidence, the examining psychologist rendered a diagnosis of polysubstance dependence with substance-induced mood disorder with both manic and depressive features.  An additional diagnosis was listed, namely antisocial personality disorder with narcissistic traits.  That was found to have been present since childhood, and was considered to be the main issue driving the other mood and behavioral problems.  The examiner specifically noted that the Veteran showed no signs of significant PTSD symptomatology.

Referable to the Veteran's statements regarding abuse in service, the psychologist expressly found him to be unreliable.  He pointed to numerous inconsistencies in the Veteran's examination reports as compared to his statements during treatment, as well as internal inconsistencies during this one exam.  For instance, early in the exam interview, the Veteran espoused feelings of severe anxiety.  When asked again, later in the exam, he denied having any significant anxiety.  The Veteran also initially denied having ever used drugs.  When pressed, he admitted to smoking one joint in his past.  However, the psychologist correctly pointed out that the Veteran's private treatment records show extensive treatment for both marijuana and cocaine dependence over several years, and as recently as November 2007.  Additionally, the Veteran reported that he did not socialize much and that he avoids people.  However, later in the same examination, he reported having gone to a professional basketball game the day before, that he goes to approximately 3 to 4 such games a year, in addition to 3 to 4 professional football games per year.  He also then reported that he has many friends who visit him daily, and that he frequently goes out to the clubs.  In sum, the psychologist found the Veteran's statements to lack credibility.  The psychologist also indicated that malingering was strongly suspected in this case.  
 
The psychologist who conducted this examination is found to be competent in that he has the requisite medical training to render diagnoses and opinions.  While this examination was undertaken in connection with a claim for an acquired psychiatric disorder other than PTSD, the findings are relevant to the claim for PTSD.  In this regard, the report is also considered credible, and highly probative on the issue of the Veteran's credibility.  The examiner had full access to the relevant facts in the case, and provided a reasoned opinion addressing the Veteran's credibility.  The examiner also noted that after a clinical interview, review of the records, and administration of the Minnesota Multiphasic Personality Inventory (MMPI-II), the Veteran did not show signs of significant PTSD symptomatology.  

In addition to the comments about the Veteran's credibility made by the VA examiner, other evidence of record indicates that the Veteran's credibility is lacking.  As a result, the Board finds that the Veteran's statements regarding in-service stressful events are not credible in this case.  

Review of the entire record reveals repeated inconsistencies in the Veteran's statements, depending upon to whom he is talking.  For example, in his sworn testimony before the undersigned in November 2005, the Veteran testified to having a normal pre-military life, in which he played football and basketball, and also ran track.  In his February 2005 forensic psychiatric evaluation, however, he reported that he was not allowed to play sports in high school, because he was always on academic probation.  The Veteran's testimony also included statements to the effect that while he had tried drugs in high school, he did not use drugs after his military life.  As noted above, however, the extensive medical records show a repeated history of cocaine abuse and regular marijuana use.  See e.g., hospitalization records in April 2003; Dallas Metrocare treatment records in February, July, and September 2005, and June and September 2006.  His current diagnoses, not just from VA but also from his private care providers, continue to include polysubstance abuse.  The Veteran also testified that he had little to no social life, and that he kept to himself because of his psychiatric problems.  Yet, in the forensic psychiatric evaluation months previously, he reported having too many friends, and that they hang out every day.  He also reported that he enjoyed swing dancing on most weekends.  This was similar to the statements he made in the context of his 2008 VA examination about going to professional sporting events and out to clubs.  

During the Veteran's September 2002 hearing, he testified that his drill sergeant beat him at night, set his feet on fire, and tried to sodomize him with a broom handle.  The Veteran's description of his traumatic events, however, changed at his subsequent hearing in November 2005.  At that hearing, he testified that the other trainees were the culprits in the events and not the drill instructors.  While inability to recall an important aspect of the trauma may be a symptom of PTSD (see Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), here the Veteran does not suggest that he has forgotten part of the trauma.  Instead, he changes his story regarding who perpetrated the acts.  

The Veteran has also made statements that reflect poorly on his credibility.  For example, in February 2004 he told his therapist that he "knows how to work the system" to raise a child.  In May 2004, he told his therapist that if he ever did anything aggressive he would blame it on the mental illness and the medicine.  He stated that if he got in trouble it was the therapist's fault.  According to the therapist, the Veteran admitted to manipulation.  Given the above, the Board finds that the Veteran's statements regarding in-service stressful events are not credible.  

The Board recognizes that evidence of behavior change may constitute credible evidence of a stressor.  See 38 C.F.R. § 3.304(f)(5).  In this case, a pattern of misconduct during service is clearly shown which eventually led to an early discharge.  However, the Veteran also demonstrated deviant behavior prior to service.  For example, during the enlistment process he self-reported past citations for speeding, driving without a license, disorderly conduct, and providing false information to police.  During a February 2005 psychological evaluation, the Veteran reported that he first used marijuana by the age of 9 and was an everyday user by the age of 15, that he began drinking in his early teens, that he used LSD a few times in high school, and that he began skipping school in the 9th grade and was suspended from school twice for fighting.  Thus, prior to service the Veteran demonstrated issues with self control and authority; this is similar to his behavior during service.  The evidence does not reflect a change of behavior in this case; instead, it reflects a continuation of behavior from prior to service.  

In short, the Veteran's statements regarding his in-service experiences are not credible in this case.  As there is no other credible supporting evidence that any of the Veteran's claimed in-service stressors occurred, the claim for entitlement to service connection for PTSD must be denied.  See 38 C.F.R. § 3.304(f).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.




_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


